DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.

Priority
3.	No priority under 37 CFR 1.55 has been claimed by Applicant.

Drawings
4.	The drawings objection under 37 CFR 1.83(a) is withdrawn.  Applicant’s January 10, 2022 REMARKS are convincing with regards to the objection to the drawings.

Claim Rejections - 35 USC § 101
5.	No rejection under 35 U.S.C. 101 is deemed warranted.

Claim Rejections - 35 USC § 112
6.	Applicant’s January 10, 2022 REMARKS are convincing with regards to the 35 U.S.C. 112(b) rejections.  The rejections are withdrawn.

Claim Rejections - 35 USC § 103
7.	Applicant’s January 10, 2022 REMARKS are convincing with regards to the 
 October 8, 2021 rejection.  Thus, the previous 103 rejection is withdrawn.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al., US 11,170,662.  Herring et al., US 10,776,844.
Ahmad discloses in figures 1-10 and related text, a system, e.g. 34, utilizing artificial intelligence (AI) (Abstract), a remote device, e.g. 34, a particular user, e.g. 1 . . . N, an account associated with the user, e.g. 44, multiple biological extractions, e.g. ketone levels, comprising physiological data, e.g. weight, age, gender, ethnicity, etc. (cols. 4-5, lines 50-60), from a user, multiple user profiles, e.g. Figs. 4A-4C, having accounts, e.g. database records or text files, and an account machine-learning model, e.g. 32, 40, using the account profile an input and output account metric, e.g. carbohydrate input, multiple hazard data entries, e.g. blood test results, heart rate data, location data, credit card transaction logs and classification filtering algorithms, e.g. Figs. 2A, 2B, 6, claims 1, 7, to determine a behavior pattern and make recommendations, e.g. cols. 5-6, lines 3-36.
Ahmad does not disclose the terms physiologically or deny or approve, nor validating an authentication request or validating an identifier of a particular user.  However, Ahmad does disclose an organism incorporated in the system disclosed and 
To have provided a physiological informed account metric for Ahmand would have been obvious for one of ordinary skill in the art, in view of the disclosure.  To further have provided that commercially available cell phones incorporate validating an authentication request or validating an identifier of a particular user for the device of Ahmand would further have been obvious for one of ordinary skill in the art.  Further to recommend approval or denial of an account inquiry would further have been an obvious endeavor given the Ahmad disclosure.  The motivation for such would have been to have provided for common knowledge privacy attributes associated with medical records and the prescription or withdrawal of certain medicines used to address known medical conditions.
Bharmi does not disclose an account in the same manner as Applicant’s claim language.

10.	Further pertinent references are noted on the attached PTO-892, e.g. Herring discloses in figures 1-8 and related text, a physiologically informed account metrics, e.g. 334, utilizing artificial intelligence (AI) comprising physiologic COI from a user  and 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Joseph Rudy whose telephone number is 571-272-6789.  The examiner can normally be reached Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789